UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6273


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT JAMES GRAVES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Norman K. Moon, Senior
District Judge. (4:99-cr-70049-NKM-1)


Submitted:   July 20, 2012                 Decided:   August 1, 2012


Before GREGORY, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert James Graves, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert James Graves appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.     Accordingly, we grant Graves leave to proceed

on appeal in forma pauperis and affirm for the reasons stated by

the district court.     United States v. Graves, No. 4:99-cr-70049-

NKM-1 (W.D. Va. Jan. 27, 2012).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2